DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2 and 4-11 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by WO2017/022402, using U.S. Patent Pub. 2018/0207955 (“Ojima”) as an English language equivalent.
Claim 1
Ojima discloses a printing apparatus comprising: a moving body moving while holding a can body (rotation wheel 210 with can bodies 10); an image forming unit forming an image onto the can body on the moving body stopped at a predetermined stop location (ink jet heads 240); and a pressed part installed at the stop location (paragraph [0173], discharge portion 95), at least one of a portion of the moving body stopped at the stop location and a portion of the can body held by the moving body being pressed against the pressed part (stop location 811). 

Claim 2
Ojima discloses the printing apparatus according to claim 1, further comprising: a biasing unit biasing at least the portion toward a side where the pressed part is provided (paragraph [0173], compressed air). 

Claim 4
Ojima discloses the printing apparatus according to claim 1, wherein the pressed part rotates and a driving force rotating the can body is transmitted to the moving body via the pressed part and the portion (paragraph [0173]). 

Claim 5
Ojima discloses the printing apparatus according to claim 1, wherein the pressed part is disposed coaxially with the can body held by the moving body stopped at the stop location (paragraph [0133-0134, 0173], Fig. 5 shows coaxial configuration of the components). 

Claim 6
Ojima discloses the printing apparatus according to claim 5, wherein the pressed part is disposed coaxially with the can body, the pressed part is disposed coaxially with the can body, the pressed part also being disposed on an opening side included in the can body (paragraph [0173], Fig. 5 shows coaxial configuration of the components).

Claim 7
Ojima discloses the printing apparatus according to claim 1, further comprising: a positioning unit provided to the stop location, the positioning unit performing positioning of the 

Claim 8
Ojima discloses the printing apparatus according to claim 1, further comprising: a rotation body provided to the stop location (transmission gear 50), the rotation body being disposed coaxially with the can body held by the moving body stopped at the stop location to be used for rotating the can body (Fig. 5, paragraph [0133-0134]); and a phase adjustment unit provided to the stop location, the phase adjustment unit adjusting a phase of the can body held by the moving body stopped at the stop location with respect to the rotation body to a predetermined phase (paragraph [0134], adjusted to an integer).

Claim 9
Ojima discloses the printing apparatus according to claim 8, wherein the phase adjustment unit adjusts a phase of the can body with respect to the rotation body to one predetermined phase (paragraph [0134], adjusted to an integer). 

Claim 10
Ojima discloses the printing apparatus according to claim 1 wherein the moving body is not provided with a motor used to rotate the can body held by the moving body (paragraph [0053, 0059], moving body 210 uses motor for printheads 100 but transmission gear 50 for rotation). 

Claim 11
Ojima discloses a printing apparatus comprising: a moving body moving while holding a can body (rotation wheel 210 with can bodies 10); an image forming unit forming an image on the can body on the moving body stopped at a predetermined stop location (ink jet heads 240); and a pressing part installed at the stop location (paragraph [0173], discharge portion 95), the pressing part being pressed against at least one of a portion of the moving body stopped at the stop location and a portion of the can body held by the moving body (paragraphs [0063, 0173], holding mechanisms 230 held against pressing portion).

Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the present application relates in general to a printing apparatus with a moving body, an image forming unit, a pressed part, and a biasing unit.  The cited art set forth above discloses a similar device but does not appear to explicitly disclose or suggest that the biasing is performed by use of magnetic force.  Thus, the specific material components and structure of the present claims is not provided by the cited art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICA S Y LIN whose telephone number is (571)270-7911.  The examiner can normally be reached on M-F 8-4, TW M,W.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERICA S LIN/Primary Examiner, Art Unit 2853